
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14


CHANGE OF CONTROL AGREEMENT

        This Change of Control Agreement (the "Agreement") is made and entered
into effective as of [Date] (the "Effective Date"), by and between [Name] (the
"Executive") and REMEC, Inc. (the "Company"). Certain capitalized terms used in
this Agreement are defined in Section 1 below.

R  E  C  I  T  A  L  S

        A.    It is expected that the Company from time to time will consider
the possibility of a Change of Control. The Board of Directors of the Company
(the "Board") recognizes that such consideration can be a distraction to the
Executive and can cause the Executive to consider alternative employment
opportunities.

        B.    The Board believes that it is in the best interest of the Company
and its shareholders to provide the Executive with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of it's shareholders.

        C.    In order to provide the Executive with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Executive with certain severance benefits upon the Executive's
termination of the employment following a Change of Control.

AGREEMENT

        In consideration of the mutual covenants herein contained and the
continued employment of Executive by the Company, the parties agree as follows:

        1.    Definition of Terms.    The following terms referred to in this
Agreement shall have the following meanings:

        (a)    Cause.    "Cause" shall mean: (i) any act of personal dishonesty
taken by the Executive in connection with his responsibilities as an employee
which is intended to result in substantial personal enrichment of the Executive,
(ii) Executive's conviction of a felony which the Board reasonably believes has
had or will have a material detrimental effect on the Company's reputation or
business, (iii) a willful act by the Executive which constitutes misconduct and
is injurious to the Company, and (iv) continued willful violations by the
Executive of the Executive's obligations to the Company after there has been
delivered to the Executive a written demand for performance from the Company
which describes the basis for the Company's belief that the Executive has not
substantially performed his duties.

        (b)    Change of Control.    "Change of Control" shall mean the
occurrence of any of the following events:

        (i)    Merger or Consolidation:    The completion of a merger or
consolidation of the Company with any other corporation or entity, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

        (ii)    Liquidation:    Any approval by the shareholders of the Company
of a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the

1

--------------------------------------------------------------------------------




Company of all or substantially all (that is, not less than 95% of the net book
value) of the assets of the Company;

        (iii)    Acquisition of Fifty Percent Voting Power:    Any "person" (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) becoming the "beneficial owner" (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company's then outstanding voting securities; or

        (iv)    Change in Composition of the Board:    A change in the
composition of the Board, as a result of which less than a majority of the
directors are incumbent directors. "Incumbent Directors" shall mean directors
who either: (i) are directors of the Company as of the date hereof; or (ii) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of those directors whose election or nomination was not in
connection with any transaction described in subsections (a), (b) or (c) or in
connection with an actual or threatened proxy contest relating to the election
of directors of the Company.

        (c)    Involuntary Termination.    "Involuntary Termination" shall mean:
(i) without the Executive's express written consent, a significant reduction of
the Executive's duties, position or responsibilities relative to the Executive's
duties, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Executive from such position, duties and
responsibilities, unless the Executive is provided with comparable duties,
position and responsibilities; (ii) without the Executive's express written
consent, a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Executive immediately prior to such reduction; (iii) a reduction by the
Company of the Executive's base salary or target bonus as in effect immediately
prior to such reduction; (iv) a material reduction by the Company in the kind or
level of employee benefits to which the Executive is entitled immediately prior
to such reduction with the result that the Executive's overall benefits package
is significantly reduced; (v) without the Executive's express written consent,
the relocation of the Executive to a facility or location more than thirty-five
(35) miles from his current location; (vi) any purported termination of the
Executive by the Company which is not effected for Cause or for which the
grounds relied upon are not valid; or (vii) the failure of the Company to obtain
the assumption of this Agreement by any successors contemplated in Section 5
below.

        2.    Term of Agreement.    This Agreement shall terminate upon the date
that all obligations of the parties hereto under this Agreement have been
satisfied.

        3.    At-Will Employment.    The Company and the Executive acknowledge
that the Executive's employment is and shall continue to be at-will, as defined
under applicable law. If the Executive's employment terminates for any reason,
the Executive shall not be entitled to any payments, benefits, damages, awards
or compensation other than as provided by this Agreement, or as may otherwise be
established under the company's then existing employee benefit plans or policies
at the time of termination.

        4.    Change of Control and Severance Benefits.    

        (a)    Option Acceleration.    Upon a Change of Control, all unvested
options granted to the Executive by the Company prior to such Change of Control
that are scheduled to vest within one (1) year from the date of such Change of
Control shall immediately vest and become fully exercisable.

2

--------------------------------------------------------------------------------

        (b)    Involuntary Termination Following A Change of Control.    

        (i)    Severance Benefits.    If the Executive's employment with the
Company terminates as a result of an Involuntary Termination within two
(2) years after a Change of Control, then the Executive shall be entitled to
receive as severance benefits ("Severance Benefits") a sum equal to:
(1) eighteen (18) months of his annualized base salary as in effect immediately
prior to the Change of Control; and (2) one and one-half times the average of
any annual bonuses received from the Company during the two years prior to such
Change of Control. Such Severance Benefits shall be paid in equal monthly
installments in accordance with the Company's normal payroll practices. In
addition, during the period of payment of such Severance Benefits, the Company
shall continue to make available to the Executive and Executive's spouse and
dependents all group medical, dental or other health plans, any disability or
life insurance plans and other similar insurance plans in which Executive or
Executive's spouse or dependents participate on the date of the Executive's
termination on the same basis as before such termination. For an additional
eighteen (18) months after the termination of the Severance Benefits payments,
the Company shall continue to make available to the Executive and Executive's
spouse and dependents all group medical, dental or other health plans upon
payment by the Executive of the amount that would be payable under the
Consolidated Omnibus Budget Reconciliation Act (COBRA).

        (c)    Other Termination.    If the Executive's employment with the
Company terminates other than as a result of an Involuntary Termination after a
Change of Control, such as by the Company for Cause or by the Executive as a
result of a voluntary resignation, then the Executive shall not be entitled to
receive severance or other benefits hereunder, but may be eligible for those
benefits (if any) as may then be established under the Company's then existing
severance and benefits plans and policies at the time of such termination.

        (c)    Accrued Wages and Vacation; Expenses.    Without regard to the
reason for, or the timing of, Executive's termination of employment: (i) the
Company shall pay the Executive any unpaid base salary due for periods prior to
the date of termination; (ii) the Company shall pay the Executive all of the
Executive's accrued and unused vacation through the date of termination; and
(iii) following submission of proper expense reports by the Executive, the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company prior to the date of termination. These payments shall be made promptly
upon termination and within the period of time mandated by law.

        5.    Successors.    

        (a)    Company's Successors.    Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company's business
and/or assets shall assume the Company's obligations under this Agreement and
agree expressly to perform the Company's obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term "Company" shall include any successor to the Company's
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which become bound by the terms of this
Agreement by operation of law.

        (b)    Executive's Successors.    Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

3

--------------------------------------------------------------------------------




        6.    Notices.    

        (a)    General.    Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt request and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address that he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

        (b)    Notice of Termination.    Any termination by the Company for
Cause or by the Executive as a result of a voluntary resignation or an
Involuntary Termination shall be communicated by a notice of termination to the
other party hereto given in accordance with this Section. Such notice shall
indicate the specific termination provision in this Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated. The failure by the
Executive to include in the notice any fact or circumstance which contributes to
a showing of Involuntary Termination shall not waive any right of the Executive
hereunder or preclude the Executive from asserting such fact or circumstance in
enforcing his rights hereunder.

        7.    Nonsolicitation Of Employees.    For a period of eighteen
(18) months following the termination of the Executive's employment with the
Company, for any reason, the Executive will not, directly or indirectly, induce
any employee of the Company or any of its subsidiaries to terminate employment
with such entity, and shall not, directly or indirectly, either individually or
as owner, agent, employee, consultant, or otherwise, employ or offer employment
to any person who is or was employed by the Company or a subsidiary thereof.

        8.    Excise Tax Adjustments.    

        (a)    Effect of Application of Excise Tax.    In the event that the
Executive becomes entitled to Severance Benefits under Section 4(b)(i) herein,
and the Company determines that the Severance Benefits or the benefit of the
acceleration provided in Section 4(a) (with the Severance Benefits, the "Total
Payments") will be subject to the tax (the "Excise Tax") imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the "Code"), or any similar
tax that may hereafter be imposed, the Company shall compute the "Net After-Tax
Amount," and the "Reduced Amount," and shall adjust the Total Payments as
described below. The Net After-Tax Amount shall mean the present value of all
amounts payable to the Executive hereunder, net of all federal income, excise
and employment taxes imposed on the Executive by reason of such payments. The
Reduced Amount shall mean the largest aggregate amount of the Total Payments
that if paid to the Executive would result in the Executive receiving a Net
After-Tax Amount that is equal to or greater than the Net After-Tax Amount that
the Executive would have received if the Total Payments had been made. If the
Company determines that there is a Reduced Amount, the Total Payments will be
reduced to the Reduced Amount. Such reduction shall be made by the Company with
respect to benefits in the order and in the amounts suggested by the Executive,
except to the extent that the Company determines that a different reduction or
set of reductions would significantly reduce the costs or administrative burdens
of the Company.

        (b)    Tax Computation.    For purposes of determining whether the Total
Payments will be subject to the Excise Tax and the amounts of such Excise Tax
and for purposes of determining the Reduced Amount and the Net After-Tax Amount:

          (i)  Any other payments or benefits received or to be received by the
Executive in connection with a Change in Control of the Company or the
Executive's termination of employment (whether pursuant to the terms of this
Plan or any other plan, arrangement, or

4

--------------------------------------------------------------------------------

agreement with the Company, or with any individual, entity, or group of
individuals or entities (individually and collectively referred to in this
subsection (b) as "Persons") whose actions result in a change in control of the
Company or any Person affiliated with the Company or such Persons) shall be
treated as "parachute payments" within the meaning of Section 280G(b)(2) of the
Code, and all "excess parachute payments" within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of a tax advisor selected by the Company and reasonably
acceptable to the Executive ("Tax Counsel"), such other payments or benefits (in
whole or in part) should be treated by the courts as representing reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code), or otherwise not subject to the Excise Tax;

        (ii)  The amount of the Total Payments that shall be treated as subject
to the Excise Tax shall be equal to the lesser of (i) the total amount of the
Total Payments; or (ii) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (i) above);

        (iii)  In the event that the Executive disputes any calculation or
determination made by the Company, the matter shall be determined by Tax
Counsel. All fees and expenses of Tax Counsel shall be borne solely by the
Company.

        (iv)  The Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made, and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive's
residence on the effective date of employment, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes, taking into account the reduction in itemized deduction under
Section 68 of the Code.

        9.    Arbitration.    

        (a)    Disputes or Controversies.    Except as provided in Section 8,
above, any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in San Diego, California, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the "Rules"). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator's decision in any court having jurisdiction.

        (b)    Governing Law.    The arbitrator(s) shall apply California law to
the merits of any dispute or claim, without reference to conflicts of law rules.
The arbitration proceedings shall be governed by federal arbitration law and by
the Rules, without reference to state arbitration law. Executive hereby consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.

        (c)    At-Will Employment Status.    Executive understands that nothing
in this Section modifies Executive's at-will employment status. Either Executive
or the Company can terminate the employment relationship at any time, with or
without cause.

        (d)    ACKNOWLEDGEMENT.    EXECUTIVE HAS READ AND UNDERSTANDS THIS
SECTION, WHICH DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY
CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION

5

--------------------------------------------------------------------------------




TO THE EXTENT PERMITTED BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EXECUTIVE "S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF
ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

          (i)  ANY AND ALL CLAIMS OF WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIES; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.

        (ii)  ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et
seq.;

        (iii)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

        10.    Miscellaneous Provisions.    

        (a)    No Duty to Mitigate.    The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.

        (b)    Waiver.    No provision of this Agreement may be modified, waived
or discharged unless the modification, waiver or discharged unless the
modification, waiver or discharge is agreed to in writing and signed by the
Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

        (c)    Integration.    This Agreement and the stock option agreements
representing the Options represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements, whether written or oral.

        (d)    Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

        (e)    Severability.    The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

        (f)    Employment Taxes.    All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.

        (g)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

6

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.

 
   
   
COMPANY:   EXECUTIVE
By:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Title:
 
 
 
     

--------------------------------------------------------------------------------

   

7

--------------------------------------------------------------------------------




Schedule of Parties to the Change of Control Agreement


Name


--------------------------------------------------------------------------------

  Date of Agreement

--------------------------------------------------------------------------------

1. Ronald E. Ragland   9/1/01 2. Errol Ekaireb   9/1/01 3. Jack A. Giles  
9/1/01 4. Nicholas J.S. Randall   9/1/01 5. Jon E. Opalski   9/1/01 6. Bruce R.
Anderson   9/1/01 7. H. Clark Hickock   9/1/01 8. Denny E. Morgan   9/1/01

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14



Schedule of Parties to the Change of Control Agreement
